Citation Nr: 1820233	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-36 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for pulmonary hypertension with chronic obstructive pulmonary disease (COPD) and bronchiectasis (also claimed as lung disease).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2012 from the Department of Veterans Affairs (VA) Regional Office in New York City, New York (RO).  Jurisdiction now resides with the San Diego, California RO.


FINDING OF FACT

After the appeal was certified and transferred to the custody of the Board, the Board received confirmation that the Veteran died in February 2018.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (3); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389,      § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected his appeal on the issue listed above in October 2014. The Board received notice that he died in February 2018. That notice was received after the appeal was certified and transferred to the custody of the Board.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, and 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47   (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans Benefits Improvements Act of 2008, Pub. L. No.110-3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).

As provided for in this provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121 (a).  The Secretary of VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


